Order entered May 20, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00297-CR

                             KIRK STEVEN JACKSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-70153-Y

                                             ORDER
       This is the third order this Court has issued regarding the reporter’s record of the

suppression hearing conducted in this case. On March 10, 2015, this Court ordered court

reporter Sharon Hazlewood to file, within fifteen days, the reporter’s record of the suppression

hearing. On April 8, 2015, we received the reporter’s record of the suppression hearing from

court reporter Susan Tabaee. The record, however, did not include State’s Exhibit no. 51, a

DVD. In response to our May 4, 2015 order, Ms. Tabaee filed a letter stating that she delivered

State’s Exhibit no. 51 to court reporter Sharon Hazlewood, and that Ms. Tabaee no longer has

access to the record. To date, Ms. Hazlewood has neither filed the exhibit nor corresponded with

the Court regarding the status of the exhibit.
       Accordingly, we ORDER Sharon Hazlewood to surrender State’s Exhibit no. 51, the

DVD admitted into evidence during the suppression hearing, to the Honorable Elizabeth Frizell,

Presiding Judge of the Criminal District Court No. 7, by 4:00 p.m. on FRIDAY, MAY 22,

2015. Thereafter, we further ORDER that Vearneas Faggett, official court reporter of the

Criminal District Court No. 7, file State’s Exhibit nos. 1 and 3 with this Court by 4:00 p.m. on

the following FRIDAY, MAY 29, 2015. We warn Ms. Hazlewood that this Court expects

complete compliance with this order. Ms. Hazlewood may not seek to avoid the consequences

of this order by seeking to file the exhibit in another manner.

               FAILURE OF SHARON HAZLEWOOD TO SURRENDER
               STATE’S EXHIBIT NO. 51 TO THE HONORABLE
               ELIZABETH FRIZELL BY THE DATE AND TIME SET
               FORTH ABOVE MAY RESULT IN THE ISSUANCE OF A
               SHOW CAUSE ORDER AND/OR A JUDGMENT OF CIVIL
               AND CRIMINAL CONTEMPT.

       We DIRECT the Clerk to send a copy of this order to Sharon Hazlewood, former official

court reporter, Criminal District Court No. 7.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; the Dallas County Auditor; the Texas Court Reporter’s

Certification Board; and to counsel for all parties.

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE